219 A.2d 754 (1966)
STATE of Maine
v.
Richard TYLER.
Supreme Judicial Court of Maine.
May 13, 1966.
*755 Severin M. Beliveau, County Atty., South Paris, for plaintiff.
David F. Aldrich, South Paris, for defendant.
Before WILLIAMSON, C. J., and WEBBER, TAPLEY, MARDEN, RUDMAN and DUFRESNE, JJ.
PER CURIAM.
The Grand Jury at the October Term 1965 of the Superior Court held within and for the County of Oxford, returned an indictment against the Respondent for the crime of assault and battery.
The Respondent was represented by counsel and upon his arraignment entered a plea of guilty. A hearing was held before the Presiding Justice to determine whether the assault was of a high and aggravated nature. The State presented the testimony of the Complainant, the Complainant's mother and sister. The Respondent testified in his own behalf and presented his wife as a witness.
The Presiding Justice found that the alleged assault and battery was of a high and aggravated nature and accordingly imposed sentence. State v. McKrackern, 141 Me. 194, 208, 41 A.2d 817.
The only question raised before this Court on the appeal, is whether in view of all the testimony the Presiding Justice was warranted in finding that the assault and battery was of a high and aggravated nature.
The testimony makes it manifestly clear that the assault and battery in this case was of a high and aggravated nature and fully supports the finding made by the Presiding Justice. State v. Bey, 161 Me. 23, 27, 206 A.2d 413.
The entry will be:
Appeal dismissed. Judgment for the State.